DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention 1, claims 1-7, drawn to claim 1 “a method, comprising: receiving, by a device, sensor data from a plurality of external sensors associated with an autonomous driving zone, first data obtained by one or more sensors associated with a first vehicle, and second data obtained by one or more sensors associated with a second vehicle; generating, by the device, a map of the autonomous driving zone based on the sensor data, the first data, and the second data; determining, by the device, that the first vehicle is entering the autonomous driving zone; sending, by the device, an instruction to the first vehicle to cause the first vehicle to enter an autonomous driving mode; determining, by the device, a first objective associated with the first vehicle and a second objective associated with the second vehicle; determining, by the device, a first route and a second route based on the first objective, the second objective, the sensor data, the first data, and the second data, wherein the first route allows the first vehicle to satisfy the first objective and the second route allows the second vehicle to satisfy the second objective; and transmitting, by the device, information identifying the first route to the first vehicle and information identifying the second route to the second vehicle, wherein the information identifying the first route causes the first vehicle to autonomously travel along the first route, and wherein the information identifying the second route causes the second vehicle to autonomously travel along the second route. 
Invention 2, claims 8-14, drawn to claim 8 “a device, comprising: one or more processors configured to: receive sensor data from an external sensor associated with an autonomous driving zone; generate a map of the autonomous driving zone based on the sensor data; determine that a vehicle is entering the autonomous driving zone; transmit a signal to the vehicle based on the vehicle entering the autonomous driving zone, wherein the signal is to cause the vehicle to begin operating in a full autonomous mode; determine an objective associated with the vehicle; receive, from the vehicle, first data obtained by one or more first sensors associated with the vehicle and second data obtained by the external sensor; determine a route based on the objective, the first data, and the second data, and wherein the route allows the vehicle to satisfy the objective; and transmit information identifying the route to the vehicle”.
Invention 3, claims 15-20, drawn to claim 15 “A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: determine, by an autonomous driving system of a first vehicle, that the first vehicle is entering an autonomous driving zone; cause the first vehicle to operate in a full autonomous driving mode based on the first vehicle entering the autonomous driving zone; transmit, to a device, information identifying a first objective associated with the first vehicle and first data obtained by one or more first sensors associated with the first vehicle; receive, from the device, information identifying a route and a destination, wherein the route and the destination are to be determined based on the first objective, the first data, a second objective associated with a second vehicle, second data obtained by one or more second sensors of the second vehicle, and third data obtained by one or more third sensors located within or adjacent to the autonomous driving zone, and  87PATENT Docket No. 20190547wherein 
The inventions are independent or distinct, each from the other because:
Inventions 1 and 2 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention 1 is a process and invention 2 is an apparatus, the process of invention 1 can be performed by a different apparatus than invention 2, where the apparatus would consist of using sensor data from a first and second vehicle. The apparatus of invention 2 can also practice another materially different process than that of invention one, which would be to guide an autonomous vehicle using sensor data from external senor and just a first vehicle. 
Inventions 1 and 3 are related as subcombinations disclosed as usable together in a single combination.  Separately useable subcombinations are distinct if 1) they do not overlap in scope and 2) are not obvious variants.  In the instant case, invention 3, as claimed is directed to a separately useable computer readable medium, corresponding to a vehicle component, (FIG. 1F, Paragraph 60 “As shown in Fig. 1F, and by reference number 128, the autonomous driving system 113 may transmit information identifying the vehicle objective to the central planning platform 101.”, 128: Transmit information identifying the vehicle objective to the central planning platform) that transmits data to and receives data from a central planning platform (FIG. 1G Central Planning Platform 101: 130 “Receive the information identifying the vehicle objective from the vehicle 109 and 111; 132: Request sensor data from the sensors 103, the vehicle 109 and/or the vehicle 111; FIG 1I 140: Transmit the first route information to the vehicle 109 and the second route information to the vehicle 111,  ) 1) does not overlap in scope with invention 1, directed to a device, corresponding to a central planning platform 
In addition, invention 3 has separate utility such as determining by an autonomous driving system that the vehicle is in the autonomous driving zone and not requiring the generation of a map of the autonomous vehicle beforehand  [Invention 1 recites “generating, by the device, a map of the autonomous driving zone based on the sensor data, the first data, and the second data” in claim 1, which is not required in invention 3 and claim 15. Furthermore, invention 3 recites “cause the first vehicle to operate in a full autonomous driving mode based on the first vehicle entering the autonomous driving zone” in claim 15, which is not required in invention 1 and claim 1].  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification,

The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
               For example, invention 1 and 2 would require searching G01C 21/3694 (Creation or updating of map data), which is not required for invention 3, while invention 1 and 3 would require searching G01C 21/3841 (Data obtained from two or more sources, e.g. probe vehicles). In addition, the variant concepts for controlling these systems would require divergent search terminology for inventions 1-3. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667